In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00183-CR
     ___________________________

        EX PARTE JAMES FLOYD


  On Appeal from the 396th District Court
          Tarrant County, Texas
    Trial Court No. D396-1494376-00


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       In June 2021, Appellant James Floyd filed a pro se pretrial application for writ

of habeas corpus. Appellant subsequently filed a notice of appeal.

       On December 2, 2021, we informed Appellant of our concern that we lacked

jurisdiction over this appeal because the trial judge had not signed a written order

denying the requested habeas relief. In our letter, we stated that unless Appellant or

another party filed a response within ten days showing grounds for continuing the

appeal, we could dismiss the appeal. See Tex. R. App. P. 44.3. Appellant timely filed a

response, but it does not assert that a written order denying habeas relief now exists.

       The rules of appellate procedure provide that a criminal defendant has the right

to appeal a judgment of guilt or other appealable order. See Tex. R. App. P. 25.2(a)(2).

Because no appealable written order exists in this case, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 13, 2022




                                            2